o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------ number release date conex-118184-16 uil the honorable tim kaine united_states senator russell road suite abingdon va attention dear senator kaine i apologize for the delay in responding to your inquiry of date on behalf of your constituent with issues involving her health_flexible_spending_arrangement health_fsa she explained a discrepancy over the amount of reimbursement and denial of a claim she submitted to her former employer’s health_fsa sec_125 of the internal_revenue_code sets forth rules under which cafeteria plans may allow employees a choice between taxable and nontaxable benefits without resulting in any gross_income to the employee sec_125 cafeteria plans and health fsas offered through sec_125 must satisfy specific requirements if a plan does not meet the sec_125 requirements the choice between taxable benefits such as salary and nontaxable benefits such as reimbursements for medical_expenses results in gross_income to the employee regardless of what benefit an employee elected see proposed regulation sec_1 b under the proposed_regulations for health fsas the maximum amount of reimbursement from the health_fsa must be available at all times during the period of coverage in particular under rules we frequently refer to as the uniform coverage rules the maximum amount of reimbursement at any particular time during the period of coverage may not relate to the amount an employee has contributed to the health_fsa at any particular time prior to the end of the plan_year see the uniform coverage rules for health fsas under proposed regulation sec_1 d --------------------------------- ------------------ asked if we could help her timely ------------------- conex-118184-16 following the uniform coverage rules a health_fsa generally may not reimburse medical_expenses an employee gets after he or she stops participating in the health_fsa this includes for example termination of employment unless the health_fsa is subject_to cobra continuation requirements and the participant elects cobra continuation moreover a health_fsa may include a deadline for submitting a claim for reimbursement for the plan_year the fsa must provide any deadline in a uniformed and consistent manner with respect to all participants see proposed_regulations sec_1 f based on the information provided with your inquiry it appears incurred the medical expense however the background information she provided did not show the applicable deadline of the health_fsa for submitting a claim for reimbursement if the january claim submission was timely under the rules of the health_fsa the health_fsa must reimburse the claim up to the amount elected for the year dollar_figure and may not limit the reimbursement to the amount of salary reduction at the time terminated employment however if the claim submission was not timely under the rules of the health_fsa the plan may deny the reimbursement a health_fsa that fails to follow its plan rules may violate the employee retirement income security act erisa rules for health_plans which the department of labor enforces if the health_fsa is following its rules but those rules violate the requirements under sec_125 for cafeteria plans all elections under the cafeteria_plan may potentially result in income to employees based on the background information if either of the above situations exists we would not make any determinations however we would provide this information to our appropriate irs operating division as a referral as noted in the instructions for form 3949-a submitters will not receive a status or progress update on the referral due to privacy rules under sec_6103 i hope this information is helpful if you have questions please call me at -------------------- -------------------- ------------------- ---------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
